56 N.Y.2d 1014 (1982)
The People of the State of New York, Respondent,
v.
Rafael Michel, Appellant.
Court of Appeals of the State of New York.
Argued June 11, 1982.
Decided June 23, 1982.
Jonathan Golomb and William E. Hellerstein for appellant.
Robert M. Morgenthau, District Attorney (Julie Copeland and Vivian Berger of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*1015MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant contends that the prosecution was required to serve statutory notice of its intention to introduce his written confession into evidence at trial (CPL 710.30). The statute, however, expressly permits the trial court to dispense with the notice requirement "[f]or good cause shown" (CPL 710.30, subd 2). Here the confession itself was negotiated, drafted, and signed by both the defendant and his attorney and specifically stated that it was "going to be used in court". Moreover it was clear to the defense that the confession was an integral part of the agreement ultimately concluded and that a default on defendant's part would result in prosecution and use of the confession. Under these circumstances we cannot say that the trial court erred as a matter of law in finding that the defense had actual notice of the prosecution's intent to introduce the confession at trial and, therefore, good cause for dispensing with the statutory notice requirement.
We have reviewed the other contentions raised by the defendant on appeal and find them to be without merit.
Order affirmed in a memorandum.